Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 1-10,21-29 are pending.
Claims 1-10,21-26 are amended.
Claims 27-29 have been added.
Claim 1-10,21-29 are rejected.

Response to Arguments
Claim Objections of claims 1 and 21 have been withdrawn in light of applicant amendment.
Applicant argues in page 10 paragraph 4 and 5   that the cited  failed to teach “a priority corresponding to the first information, second information of the second network slice, and a priority corresponding to the second information; “and applicant further argues that the office action is trying to infer priority through clues based upon subscription data or service type 
Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., "a priority of each piece of S-NSSAI may be further used as a parameter in parallel with the S-NSSAI) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, the claim do not recite “in parallel” and do not recite “S-NSSAI”. In fact, Applicant removed any reference to 5G in the latest amendment. 
	Applicant’s arguments for other independent claims are recitations of the same argument, therefore they are not persuasive for the same reasons. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 27,28,29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandramoulli (WO/2018/141945 A1) hereinafter Chandra and in view of Singh et al. (US-PG-PUB 2017/0339688 A1) and in view of Duggal (WO 2009/042840 A1).









The invention is about slice prioritization and is show in figure 4

    PNG
    media_image1.png
    521
    447
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    506
    453
    media_image2.png
    Greyscale










The primary reference Chandramouli control plane message prioritization and is shown in fig. 3

    PNG
    media_image3.png
    394
    641
    media_image3.png
    Greyscale
















The secondary reference Singh is about slicing and is shown in fig. 4


    PNG
    media_image4.png
    776
    886
    media_image4.png
    Greyscale




The 3rd reference is about data session conflict resolution and is shown in fig. 3 

    PNG
    media_image5.png
    748
    412
    media_image5.png
    Greyscale


As to claim 1.Chamdramouli teaches a service processing method (fig.3 a 5g network which works according to method see also 62455193 fig.3) comprising:
receiving (Chandra [0023] slice/service information being provided to Ue and  fig.2 RRC signaling exchanged between Ue and network and [0007] message being exchanged between Ue and core network see also provisional 62455193 fig.2 ), by a terminal communication system (Chandra [0023] slice/service information being provided to Ue fig.2 a Ue 10 in communication with a 5g network see also provisional 62455193 fig.2 ), wherein the 5G communication system comprises at least a first network slice and a second network slice (Chandra fig. 3 [0025]  5g network having a first and a second slice see also [0016] see also provisional [0016] ), the terminal accesses the first network slice and the second network slice(Chandra [0015] slice getting in competition and two PDU sessions part of a same Ue and [0014] each PDU session being associated with different slices see also [0016] see also provisional 62455193 [0014]-[0016] ), 
preferentially processing (Chandra [0014]-[0016] each PDU session associated with a different slice ID and two pdu session coming in competition and are part of a same Ue and [0016] URLCC traffic being prioritized see also provisional 62455193 [0014]-[0016]), by the terminal (Chandra [0015] PDU session associated with a same Ue), a service of the high-priority network slice based on the priorities when a service of the first network slice collides with a service of the second network slice (Chandra  [0016] a URLLC and IoT traffic being carried by two different slices and URLCC being processed first and action being taken in order to avoid traffic impediment that might be cause by delay tolerant traffic see also 62455193 [0016]).

however Singh from a similar field of endeavor teaches first information of the first network slice, (looking at applicant specification [0067] each service type is associated with a priority based on this Singh fig.4 step 401 [0035]  in response to attachment procedure NSI supported by core network being made known i.e. message to Ue and see also fig.1 a Ue supporting multiple service i.e. slice and [0043] Ue able to connect to eMBB NSI and mIot NSI simultaneously see also fig.1 a Ue having two slices [0046] and [0048] configuration information of NSI ID including a first slice and a second slice being provided to Ue and [0046] and [0048] configuration information of NSI ID(s) including a first slice and a second slice being provided to Ue ) a priority corresponding to the first information, (looking at applicant specification as published [0089] [0090] priority is determined based on network slice identifier  or [0027] or priority information may be determine based on subscription data or [0155] priority being determined based on service type for which terminal is subscribed to, based on this Singh teaches [0035] transmitted information may include information such as service type i.e. which give clue about priority and user type and is not limited to this see also fig.1 a Ue supporting multiple service i.e. slice and [0043] Ue able to connect to eMBB NSI and mIot NSI simultaneously see also [0046]), second information of the second network slice (Singh fig.4 step 401 in response to attachment procedure NSI i.e. first information being made known i.e. message to Ue and information being broadcast repeatedly i.e. information regarding first slice and second slice having NSI of the different network slice see also fig.1 a Ue supporting multiple service i.e. slice and [0043] Ue able to connect to eMBB NSI and mIot NSI simultaneously see also [0046] and [0048] configuration information of NSI ID(s) including a first slice and a second slice being provided to Ue), and a priority corresponding to the second information(looking at applicant specification as published [0090] priority is determined based on network slice identifier  or [0027] or priority information may be determine based on subscription data or [0155] priority being determined based on service type for which terminal is subscribed to, based on this Singh teaches [0035] transmitted information may include information such as service type i.e. which give clue about priority and user type and is not limited to this see also fig.1 a Ue supporting multiple service i.e. slice and [0043] Ue able to connect to eMBB NSI and mIot NSI simultaneously [0046] and [0048] configuration information of NSI ID(s) including a first slice and a second slice being provided to Ue).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Singh and the teaching of Chandra to use a registration acceptance message in order to provide information about an allowed slice. Because Singh teaches a method of instantly selecting a most appropriate slice in order to provide a service thus providing efficient spectrum utilization (Singh [0006]).
The combination of Chandra and Singh teaches more particularly Chandra teaches when a service of the first network slice collides with a service of the second network slice, however Chandra does not expressly teach Ue preferentially process the slice of the high priority 
However, Duggal from a similar field of endeavor teaches responsive to a collision of a service of the first network slice with a service of the second network slice preferentially (Duggal [0062] [0063] a conflict between two slices/PDU based on which the lower priority slice/pdu being shutdown and the higher priority slice/pdu being processed and [0085] the conflict resolution being automatically resolved at the Ue).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Duggal and the combined teaching of Chandra and Singh to use a conflict resolution at the Ue. Because Duggal teaches a method of prioritizing slice in case of conflict thus providing better spectrum utilization (Duggal [0035]).

As to claim 3. The combination of Chandra, Singh and Duggal teaches all the limitations of parent claim 1,
The combination of Chandra and Duggal does not teach wherein the first information of the network slice comprises one or more of the following:
an identifier of the network slice, a network slice instance identifier, single network slice selection assistance information (S-NSSAI), or a slice/service type and
the second information of the network slice comprises one or more of the following:
an identifier of the network slice, a network slice instance identifier, S-NSSAI, or a slice/service type
However Singh from a similar field of endeavor teaches wherein the first information of the network slice comprises one or more of the following:
an identifier of the network slice, a network slice instance identifier, single network slice selection assistance information (S-NSSAI), or a slice/service type(looking at applicant specification as published [0090] priority is determined based on network slice identifier  or [0027] or priority information may be determine based on subscription data or [0155] priority being determined based on service type for which terminal is subscribed to, based on this Singh teaches [0035] transmitted information may include information such as service type i.e. which give clue about priority and user type and is not limited to this see also fig.1 a Ue supporting multiple service i.e. slice); and
the second information of the network slice comprises one or more of the following:
an identifier of the network slice, a network slice instance identifier, S-NSSAI, or a slice/service type(looking at applicant specification as published [0090] priority is determined based on network slice identifier  or [0027] or priority information may be determine based on subscription data or [0155] priority being determined based on service type for which terminal is subscribed to, based on this Singh teaches [0035] transmitted information may include information such as service type i.e. which give clue about priority and user type and is not limited to this see also fig.1 a Ue supporting multiple service i.e. slice).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Singh and the teaching of Chandra to use a registration acceptance message in order to provide information about an allowed slice. Because Singh teaches a method of instantly selecting a most appropriate slice in order to provide a service thus providing efficient spectrum utilization (Singh [0006]).

As to claim 27. The combination of Chandra, Singh and Duggal teaches all the limitations of parent claim 1,
(looking at applicant specification [0067] each service type have a different priority i.e. mIoT is of lower priority Chandra  [0016] a URLLC and IoT traffic being carried by two different slices and URLCC being processed first and action being taken in order to avoid traffic impediment that might be cause by delay tolerant traffic see also 62455193 [0016]), preferentially processing, by the terminal, a service of a high-priority network slice based on the priorities(looking at applicant specification [0067] each service type have a different priority i.e. mIoT is of lower priority Chandra  [0016] a URLLC and IoT traffic being carried by two different slices and URLCC being processed first and action being taken in order to avoid traffic impediment that might be cause by delay tolerant traffic see also 62455193 [0016]), comprises:
determining a higher priority of the first service type and the second service type(looking at applicant specification [0067] each service type have a different priority i.e. mIoT is of lower priority Chandra  [0016] a URLLC and IoT traffic being carried by two different slices and URLCC being processed first and action being taken in order to avoid traffic impediment that might be cause by delay tolerant traffic see also 62455193 [0016]); preferentially processing a service of a network slice corresponding to a higher-
priority of a service type (looking at applicant specification [0067] each service type have a different priority i.e. mIoT is of lower priority Chandra [0016] a URLLC and IoT traffic being carried by two different slices and URLCC being processed first and action being taken in order to avoid traffic impediment that might be cause by delay tolerant traffic see also 62455193 [0016]).

As to claim 28. The combination of Chandra, Singh and Duggal teaches all the limitations of parent claim 1,
The combination of Chandra, Singh and Dugal does not teach wherein a first message includes the first information of the first network slice, a priority corresponding to the first information, second information of the second network slice, and a priority corresponding to the second information.
However Singh from a similar field of endeavor teaches wherein a first message includes the first information of the first network slice(Singh fig.4 [0035] step 401 in response to attachment procedure NSI i.e. first information being made known i.e. message to Ue and information being broadcast repeatedly i.e. information regarding first slice and second slice having NSI of the different network slice see also fig.1 a Ue supporting multiple service i.e. slice and [0043] Ue able to connect to eMBB NSI and mIot NSI simultaneously and [0046] and [0048] configuration information of NSI ID(s) including a first slice and a second slice being provided to Ue), a priority corresponding to the first information(looking at applicant specification as published [0090] priority is determined based on network slice identifier  or [0027] or priority information may be determine based on subscription data or [0155] priority being determined based on service type for which terminal is subscribed to, based on this Singh teaches [0035] transmitted information may include information such as service type i.e. which give clue about priority and user type and is not limited to this see also fig.1 a Ue supporting multiple service i.e. slice and [0043] Ue able to connect to eMBB NSI and mIot NSI simultaneously see also [0046]), second information of the second network slice(looking at applicant specification as published [0090] priority is determined based on network slice identifier  or [0027] or priority information may be determine based on subscription data or [0155] priority being determined based on service type for which terminal is subscribed to, based on this Singh teaches [0035] transmitted information may include information such as service type i.e. which give clue about priority and user type and is not limited to this see also fig.1 a Ue supporting multiple service i.e. slice and [0043] Ue able to connect to eMBB NSI and mIot NSI simultaneously see also [0046]), and a priority corresponding to the second information(looking at applicant specification as published [0090] priority is determined based on network slice identifier  or [0027] or priority information may be determine based on subscription data or [0155] priority being determined based on service type for which terminal is subscribed to, based on this Singh teaches [0035] transmitted information may include information such as service type i.e. which give clue about priority and user type and is not limited to this see also fig.1 a Ue supporting multiple service i.e. slice and [0043] Ue able to connect to eMBB NSI and mIot NSI simultaneously [0046] and [0048] configuration information of NSI ID(s) including a first slice and a second slice being provided to Ue).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Singh and the teaching of Chandra to use a registration acceptance message in order to provide information about an allowed slice. Because Singh teaches a method of instantly selecting a most appropriate slice in order to provide a service thus providing efficient spectrum utilization (Singh [0006]).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandramoulli (WO/2018/141945 A1) hereinafter Chandra and in view of Singh et al. (US-PG-PUB 2017/0339688 A1) and in view of Duggal (WO 2009/042840 A1) and in view of Singh et al. (US-PG-PUB 2018/0227871 A1) hereinafter Singh7871.

As to claim 2. The combination Duggal, Singh and Chandra teaches all the limitations of parent claim 1,
The combination Duggal, Singh and Chandra does not teach of wherein the first message is a registration accept message; and
before the terminal receives the registration accept message, the method further comprises:
sending, by the terminal, a registration request message to an access network device.
However Singh from a similar field of endeavor teaches wherein the first message is a registration accept message (Singh7871 [0051] a registration accept message fig. 4, S414 a registration accept message), and
before the terminal receives the registration accept message, the method further comprises:
sending (Singh7871 fig. 4, S401 a registration request message), by the terminal (Singh7871 fig. 4, S401 a registration request message). a registration request message to an access network device (Singh7871 fig. 4, S401 a registration request message).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Singh and the combined teaching of (Singh7871 [0004]).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandramoulli (WO/2018/141945 A1) hereinafter Chandra and in view of Singh et al. (US-PG-PUB 2017/0339688 A1) and in view of Duggal (WO 2009/042840 A1) and in view of Ying et al. (US-PG-PUB 2018/0199334 A1).

As to claim 4. The combination of Chandra, Singh and Duggal teaches all the limitation of parent claim 1,
Chandra, teaches wherein the preferentially processing, by the terminal, a service of the high-priority network slice based on the priorities when a service of the first network slice collides with a service of the second network slice (Chandra [0015] slice getting in competition and two PDU sessions part of a same Ue and [0014] each PDU session being associated with different slices see also [0016] see also provisional 62455193 [0014]-[0016]), comprises:
The combination of Chandra, Singh and Duggal does not teach when a priority of the first network slice is the same as a priority of the second network slice, preferentially processing, by the terminal, a service of a high-load network slice; or randomly selecting, by the terminal, a network slice, and processing a service of the selected network slice; or 
However Ying teaches  when a priority of the first network slice is the same as a priority of the second network slice, preferentially processing, by the terminal, a service of a high-load network slice; or randomly selecting, by the terminal, a network slice (Ying [0174] lines 14-16 for scheduling request with a same priority enb/gnb can selecting a service using random selection); and processing a service of the selected network slice; or preferentially processing, by the terminal, a service that is of a network slice and that arrives first.
Thus, it would have been obvious to a person of ordinary skills before the effective filing date of the application to combine the teaching Ying and the combined teaching of Chandra, Singh and Duggal to use random selection to process service when request for service of a same priority are received. Because Ying teaches a method of providing wireless communication which provide high flexibility and efficiency thus providing for efficient spectrum utilization (Ying [0002]-[0005]).

Claim 5,21,23   is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandramoulli (WO/2018/141945 A1) hereinafter Chandra and in view of Singh et al. (US-PG-PUB 2017/0339688 A1).

As to claim 5. Chandra teaches a service processing (fig.3 a 5g network which works according to method see also 62455193 fig.3) method, comprising:
(Chandra [0044] control plane message being sent to AMF see also provisional 62455193 [0044] ), a first message(Chandra [0044] control plane message being sent to AMF see also provisional 62455193 [0044] ),  by an access and mobility management function (AMF) in a 5th Generation (5G) communication system(Chandra [0044] control plane message being sent to AMF see also provisional 62455193 [0044]), wherein the 5G communication system comprises a plurality of network slices(Chandra fig. 3 5g network having a first and a second slice i.e. multiple or plurality network slice see also [0016] see also provisional [0016] ), 
preferentially processing (Chandra [0041] prioritization taking place at the AMF [0014]-[0016] each PDU session associated with a different slice ID and two pdu session coming in competition and are part of a same Ue and [0016] URLCC traffic being prioritized see also provisional 62455193 [0014]-[0016]), by the AMF (Chandra [0041] prioritization taking place at the AMF see also 62455193 [0041]). 
a service of the high-priority network slice based on the priority when services of the plurality of network slices collide (Chandra [0041] prioritization taking place at the AMF and [0037] prioritization taking place at gnb-AMF interface  [0016] a URLLC and IoT traffic being carried by two different slices and URLCC being processed first and action being taken in order to avoid traffic impediment that might be cause by delay tolerant traffic see also 62455193 [0016]), the AMF being shared by the plurality of network slices( Chandra [0038] AMF to gnb having multiple STCP streams i.e. slices).
Chandra does not teach a first message comprise, wherein the first message comprises first information of the plurality of network slices that a terminal subscribes to, and a priority corresponding to the first information
(Singh [0032] a request being sent to a core network),
wherein the first message comprises first information of the plurality of network slices that a terminal subscribes to(Singh [0032] a request being sent to a core network and request include NSI ID  )  and a priority corresponding to the first information(looking at applicant specification as published [0090] priority is determined based on network slice identifier  or [0027] or priority information may be determine based on subscription data or [0155] priority being determined based on service type for which terminal is subscribed to, based on this Singh teaches [0032] transmitted information may include information such as service type i.e. which give clue about priority and user type and is not limited to this see also fig.1 a Ue supporting multiple service i.e. slice); 
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Singh and the teaching of Chandra to use a registration acceptance message in order to provide information about an allowed slice. Because Singh teaches a method of instantly selecting a most appropriate slice in order to provide a service thus providing efficient spectrum utilization (Singh [0006]).

As to claim 21 Chandra teaches an apparatus (Chandra fig.3 [0025] apparatus gnb and Ue) in communication system (Chandra fig.3 [0025] a 5G), wherein the communication system comprises:
at least one processor (Chandra [0049] processor 514); and
(Chandra [0049] 516 memory), the at least one memory comprising instructions that when executed by the at least one processor (Chandra [0049] computer instruction), cause the apparatus to perform, at least, the following:
responsive to a collision of a service of the first network slice with a service of the second network slice preferentially processing a service of a high-priority network slice based on the priorities (Chandra [0014]-[0016] each PDU session associated with a different slice ID and two pdu session coming in competition and are part of a same Ue and [0016] URLCC traffic being prioritized see also provisional 62455193 [0014]-[0016]).
wherein the first network slice and the second network slice are accessed(Chandra [0014]-[0016] each PDU session associated with a different slice ID and two pdu session coming in competition and are part of a same Ue and [0016] URLCC traffic being prioritized see also provisional 62455193 [0014]-[0016]).
Chandra teaches exchange between Ue and network regarding slice information such as priority but does not expressly teach receiving first information of a first network slice, a priority corresponding to the first information, second information of a second network slice and a priority corresponding to the second information;
however Singh from a similar field of endeavor teaches receiving  first  information(Singh fig.4 step 401 [0035]  in response to attachment procedure NSI supported by core network being made known i.e. message to Ue and see also fig.1 a Ue supporting multiple service i.e. slice and [0043] Ue able to connect to eMBB NSI and mIot NSI simultaneously see also [0046] and [0048] configuration information of NSI ID including a first slice and a second slice being provided to Ue and [0046] and [0048] configuration information of NSI ID(s) including a first slice and a second slice being provided to Ue ) having first information (Singh fig.4 [0035] step 401 in response to attachment procedure NSI i.e. first information being made known i.e. message to Ue see also fig.1 a Ue supporting multiple service i.e. slice and [0043] Ue able to connect to eMBB NSI and mIot NSI simultaneously see also [0046]) having wherein the first message comprises first information of the first network slice (Singh fig.4 [0035] step 401 in response to attachment procedure NSI i.e. first information being made known i.e. message to Ue and information being broadcast repeatedly i.e. information regarding first slice and second slice having NSI of the different network slice see also fig.1 a Ue supporting multiple service i.e. slice and [0043] Ue able to connect to eMBB NSI and mIot NSI simultaneously and [0046] and [0048] configuration information of NSI ID(s) including a first slice and a second slice being provided to Ue) a priority corresponding to the first information (looking at applicant specification as published [0090] priority is determined based on network slice identifier  or [0027] or priority information may be determine based on subscription data or [0155] priority being determined based on service type for which terminal is subscribed to, based on this Singh teaches [0035] transmitted information may include information such as service type i.e. which give clue about priority and user type and is not limited to this see also fig.1 a Ue supporting multiple service i.e. slice and [0043] Ue able to connect to eMBB NSI and mIot NSI simultaneously see also [0046]), second information of the second network slice (Singh fig.4 step 401 in response to attachment procedure NSI i.e. first information being made known i.e. message to Ue and information being broadcast repeatedly i.e. information regarding first slice and second slice having NSI of the different network slice see also fig.1 a Ue supporting multiple service i.e. slice and [0043] Ue able to connect to eMBB NSI and mIot NSI simultaneously see also [0046] and [0048] configuration information of NSI ID(s) including a first slice and a second slice being provided to Ue), and a priority corresponding to the second information (looking at applicant specification as published [0090] priority is determined based on network slice identifier  or [0027] or priority information may be determine based on subscription data or [0155] priority being determined based on service type for which terminal is subscribed to, based on this Singh teaches [0035] transmitted information may include information such as service type i.e. which give clue about priority and user type and is not limited to this see also fig.1 a Ue supporting multiple service i.e. slice and [0043] Ue able to connect to eMBB NSI and mIot NSI simultaneously [0046] and [0048] configuration information of NSI ID(s) including a first slice and a second slice being provided to Ue).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Singh and the teaching of Chandra to use a registration acceptance message in order to provide information about an allowed slice. Because Singh teaches a method of instantly selecting a most appropriate slice in order to provide a service thus providing efficient spectrum utilization (Singh [0006]).

As to claim 23. The combination of Chandra and Singh teaches all the limitation of parent claim 21,
 Chandra   does not teach wherein the first information of the first network slice comprises one or more of the following:
an identifier of the first network slice, a network slice instance identifier, single network slice selection assistance information (S-NSSAI), or a slice/service type; and

an identifier of the second network slice, a network slice instance identifier, S-NSSAI, or a slice/service type.
However Singh from a similar field of endeavor teaches an identifier of the first network slice, a network slice instance identifier, single network slice selection assistance information (S-NSSAI), or a slice/service type (looking at applicant specification as published [0090] priority is determined based on network slice identifier  or [0027] or priority information may be determine based on subscription data or [0155] priority being determined based on service type for which terminal is subscribed to, based on this Singh teaches [0035] transmitted information may include information such as service type i.e. which give clue about priority and user type and is not limited to this see also fig.1 a Ue supporting multiple service i.e. slice);
the second information of the second network slice comprises one or more of the following:
an identifier of the second network slice, a network slice instance identifier, S-NSSAI, or a slice/service type(looking at applicant specification as published [0090] priority is determined based on network slice identifier  or [0027] or priority information may be determine based on subscription data or [0155] priority being determined based on service type for which terminal is subscribed to, based on this Singh teaches [0035] transmitted information may include information such as service type i.e. which give clue about priority and user type and is not limited to this see also fig.1 a Ue supporting multiple service i.e. slice).
(Singh [0006]).

As to claim 29. The combination of Chandra, Singh teaches all the limitations of parent claim 21,
Chandra does not teach wherein a first message includes the first information of the first network slice, a priority corresponding to the first information, second information of the second network slice, and a priority corresponding to the second information.
However Singh from a similar field of endeavor teaches  wherein a first message includes the first information of the first network slice(Singh fig.4 [0035] step 401 in response to attachment procedure NSI i.e. first information being made known i.e. message to Ue and information being broadcast repeatedly i.e. information regarding first slice and second slice having NSI of the different network slice see also fig.1 a Ue supporting multiple service i.e. slice and [0043] Ue able to connect to eMBB NSI and mIot NSI simultaneously and [0046] and [0048] configuration information of NSI ID(s) including a first slice and a second slice being provided to Ue), a priority corresponding to the first information(looking at applicant specification as published [0090] priority is determined based on network slice identifier  or [0027] or priority information may be determine based on subscription data or [0155] priority being determined based on service type for which terminal is subscribed to, based on this Singh teaches [0035] transmitted information may include information such as service type i.e. which give clue about priority and user type and is not limited to this see also fig.1 a Ue supporting multiple service i.e. slice and [0043] Ue able to connect to eMBB NSI and mIot NSI simultaneously see also [0046]), second information of the second network slice(looking at applicant specification as published [0090] priority is determined based on network slice identifier  or [0027] or priority information may be determine based on subscription data or [0155] priority being determined based on service type for which terminal is subscribed to, based on this Singh teaches [0035] transmitted information may include information such as service type i.e. which give clue about priority and user type and is not limited to this see also fig.1 a Ue supporting multiple service i.e. slice and [0043] Ue able to connect to eMBB NSI and mIot NSI simultaneously see also [0046]),, and a priority corresponding to the second information(looking at applicant specification as published [0090] priority is determined based on network slice identifier  or [0027] or priority information may be determine based on subscription data or [0155] priority being determined based on service type for which terminal is subscribed to, based on this Singh teaches [0035] transmitted information may include information such as service type i.e. which give clue about priority and user type and is not limited to this see also fig.1 a Ue supporting multiple service i.e. slice and [0043] Ue able to connect to eMBB NSI and mIot NSI simultaneously [0046] and [0048] configuration information of NSI ID(s) including a first slice and a second slice being provided to Ue).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Singh and the teaching of Chandra to use a registration acceptance message in order to provide information about an allowed slice. (Singh [0006]).


Claim 6,7,8,9,22   is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandramoulli (WO/2018/141945 A1) hereinafter Chandra and in view of Singh et al. (US-PG-PUB 2017/0339688 A1) and in view of Singh et al. (US-PG-PUB 2018/0227871 A1) hereinafter Singh7871.

As to claim 6. wherein the receiving, by an AMF, a first message comprises:
The combination of Chandra and Singh teaches all the limitations of parent claim 5,
The combination of Chandra and Singh does not teach receiving, by the AMF, the first message sent by a second device, wherein the first message comprises the first information of the one or more network slices that the terminal subscribes to and the priority corresponding to the first information, and the second device is a user data management (UDM) or a policy control function (PCF); and
 before the receiving, by an AMF, the first message, the method further comprises:
sending, by the AMF, a first request to the second device, wherein the first request is used to request the first information of the one or more network slices that the terminal subscribes to and the priority corresponding to the first information.
However singh7871 teaches receiving (Singh7871 [0045] AMF receiving), by the AMF(Singh7871 [0045] AMF receiving), the first message sent by a second device (Singh [0045] discovery response being sent to AMF), wherein the first message comprises the first information of the one or more network slices that the terminal subscribes to and the priority corresponding to the first information (Singh7871 [0045] slice type i.e. priority and NSSAI being received by AMF), and the second device is a user data management (UDM) or a policy control function (PCF) (Singh [0045] information obtained from UDM or PCF being forwarded to AMF via NRF and [0042] AMF communicating with UDM ); and
 before the receiving, by an AMF, the first message, the method further comprises:
sending (Singh7871] [0042]an inquiry i.e. a request  being sent to the UDM by the AMF), by the AMF(Singh7871] [0042]an inquiry i.e. a request  being sent to the UDM by the AMF), a first request to the second device(Singh7871] [0042]an inquiry i.e. a request  being sent to the UDM by the AMF), wherein the first request is used to request the first information of the one or more network slices that the terminal subscribes to and the priority corresponding to the first information(Singh7871 [0042] AMF inquiring or requesting subscription information of the Ue from UDM).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Singh and the combined teaching of Chandra and Singh to use a registration acceptance message in order to provide information about an allowed slice. Because Singh teaches a method of instantly selecting a most appropriate slice in order to provide a service thus providing efficient spectrum utilization (Singh7871 [0004]).

As to claim 7. The combination of Chandra and Singh teaches all the limitations of parent claim 5,
The combination of Chandra and Singh does not teach wherein the receiving, by an AMF, a first message comprises:
wherein the receiving, by an AMF, a first message comprises:
receiving, by the AMF, the first message sent by a policy function entity (PCF), wherein the first message comprises the priority corresponding to the first information of the network slice; and
before the receiving, by an AMF, the first message, the method further comprises:
sending, by the AMF, a second request to the policy function entity PCF, wherein the second request is used to request a priority of a network slice that the terminal subscribes to, and the second request comprises the first information.
receiving (Singh7871 [0045] AMF receiving), by the AMF (Singh7871 [0045] AMF receiving), the first message sent by a policy function entity (PCF) (Singh7871 [0045] slice type i.e. priority and NSSAI being received by AMF), wherein the first message comprises the priority corresponding to the first information of the network slice (Singh [0045] a slice type i.e. priority); and
before the receiving, by an AMF, the first message, the method further comprises:
sending(Singh7871] [0042]an inquiry i.e. a request  being sent to the UDM by the AMF),, by the AMF(Singh7871] [0042]an inquiry i.e. a request  being sent to the UDM by the AMF),, a second request to the policy function entity PCF(Singh7871] [0042]an inquiry i.e. a request  being sent to the UDM by the AMF),, wherein the second request is used to request a priority of (Singh7871] [0043] a discovery request being send to NRF which obtain information about NSSAI, slice type and slice id from PCF see also [0045]).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Singh and the combined teaching of Chandra and Singh to use a registration acceptance message in order to provide information about an allowed slice. Because Singh teaches a method of instantly selecting a most appropriate slice in order to provide a service thus providing efficient spectrum utilization (Singh7871 [0004]).

As to claim 8. The combination of Chandra and Singh teaches all the limitations of parent claim 7,
The combination of Chandra and Singh does not teach wherein the first information of the network slice comprises one or more of the following:
an identifier of the network slice, a network slice instance identifier, single network slice selection assistance information (S-NSSAI), or a slice/service type
However Singh7871 from a similar field of endeavor teaches wherein the first information of the network slice comprises one or more of the following:
an identifier of the network slice, a network slice instance identifier, single network slice selection assistance information (S-NSSAI), or a slice/service type(looking at applicant specification as published [0090] priority is determined based on network slice identifier  or [0027] or priority information may be determine based on subscription data or [0155] priority being determined based on service type for which terminal is subscribed to, based on this Singh teaches [0035] transmitted information may include information such as service type i.e. which give clue about priority and user type and is not limited to this see also fig.1 a Ue supporting multiple service i.e. slice).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Singh and the combined teaching of Chandra and Singh to use a registration acceptance message in order to provide information about an allowed slice. Because Singh teaches a method of instantly selecting a most appropriate slice in order to provide a service thus providing efficient spectrum utilization (Singh7871 [0004]).

As to claim 9. The combination of Chandra and Singh teaches all the limitations of parent claim 5,
The combination of Chandra and Singh does not teach sending, by the AMF, a registration accept message to an access network device, wherein the registration accept message comprises the first information of the one or more network slices that the terminal subscribes to and the priority corresponding to the first information; and
before the receiving, by an AMF, a first message, the method further comprises:
receiving, by the AMF, a registration request message that is sent by the terminal and forwarded by the access network device.
However Singh7871 from a similar field of endeavor teaches after the receiving, by an AMF, a first message, further comprising:
(Singh7871 [0051] a registration accept message fig. 4, S414 [0051] a registration accept message), by the AMF(Singh7871 [0051] a registration accept message fig. 4, S414 a registration accept message), a registration accept message to an access network device(Singh7871 [0051] a registration accept message fig. 4, S414 a registration accept message), wherein the registration accept message comprises the first information of the one or more network slices that the terminal subscribes to and the priority corresponding to the first information (Singh7871 [0051] registration accept message including NSSAI, pdu session state, a mobility limitation i.e. related to QOS i.e. priority); and
before the receiving (Singh7871 [0054] Ue transmitting a registration request to AMF i.e. being receiving from AMF), by an AMF (Singh7871 [0054] Ue transmitting a registration request to AMF i.e. being receiving from AMF), a first message (Singh7871 [0054] Ue transmitting a registration request to AMF i.e. being receiving from AMF), the method further comprises:
receiving (Singh7871 [0054] Ue transmitting a registration request to AMF i.e. being receiving from AMF), by the AMF (Singh7871 [0054] Ue transmitting a registration request to AMF i.e. being receiving from AMF), a registration request message that is sent by the terminal and forwarded by the access network device (Singh7871 [0054] Ue transmitting a registration request to AMF i.e. being receiving from AMF and registration request being forwarded by RAN to AMF).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Singh and the combined teaching of Chandra and Singh to use a registration acceptance message in order to provide information (Singh7871 [0004]).

As to claim 22. The combination of Chandra and Singh teaches all the limitations of parent claim 21,
The combination of Chandra and Singh teaches the at least one memory further comprising instructions that when executed by the at least one processor, cause the apparatus to perform, at least, the following (Chandra [0049] processor 514 [0049] 516 memory [0049] computer instruction),
The combination Chandra and Singh does not teach 
wherein a first message that includes the first information is a registration accept message
sending a registration request message to an access network device before the apparatus receives the registration accept message, wherein a first message that includes the first information is a registration accept message
However, Singh7871 from a similar field of endeavor teaches wherein a first message that includes the first information is a registration accept message (Singh7871 [0051] a registration accept message fig. 4, S414 [0051] a registration accept message), and
sending a registration request message to an access network device before the apparatus receives the registration accept message (Singh7871 fig. 4, S401 a registration request message).
(Singh7871 [0004]).

Claim 10,25,26   is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandramoulli (WO/2018/141945 A1) hereinafter Chandra and in view of Singh et al. (US-PG-PUB 2017/0339688 A1) and in view of Ying et al. (US-PG-PUB 2018/0199334 A1).

As to claim 10. The combination of Chandra and Singh teaches all the limitations of parent claim 5,
The combination of Chandra and Singh teaches wherein the preferentially processing, by the AMF, a service of the high-priority network slice based on the priority when services of the plurality of network slices collide comprises:
However, the combination of Chandra and Singh does not teach when the plurality of network slices have a same priority, preferentially processing, by the AMF, a service of a high-load network slice; or randomly selecting, by the AMF, a network slice, and processing a service of the selected network slice; or preferentially processing, by the AMF, a service that is of a network slice and that arrives first.
randomly selecting, by the AMF, a network slice, and processing a service of the selected network slice (Yi [0174] lines 14-16 for scheduling request with a same priority enb/gnb selecting a service using random selection); or preferentially processing, by the AMF, a service that is of a network slice and that arrives first.
Thus, it would have been obvious to a person of ordinary skills before the effective filing date of the application to combine the teaching of Chandra and Singh to use random selection to process service when request for service of a same priority are received. Because Ying teaches a method of providing wireless communication which provide high flexibility and efficiency thus providing for efficient spectrum utilization (Ying [0002]-[0005]).

As to claim 25. The combination of Chandra and Singh teaches all the limitations of parent claim 21,
The combination of Chandra and Singh teaches the at least one memory further comprising instructions that when executed by the at least one processor, cause the apparatus to perform, at least, the following (Chandra [0049] processor 514 [0049] 516 memory [0049] computer instruction),
The combination of Chandra and Singh does not teach responsive to a collision of a service of the first network slice with a service of the second network slice preferentially processing a service of a high-load network slice randomly selecting a network slice and
processing a service of the selected network slice
Ying [0174] lines 14-16 for scheduling request with a same priority enb/gnb can selecting a service using random selection); and
processing a service of the selected network slice (Ying [0174] lines 14-16 for scheduling request with a same priority enb/gnb selecting a service using random selection);
Thus, it would have been obvious to a person of ordinary skills before the effective filing date of the application to combine the teaching of Chandra and Singh to use random selection to process service when request for service of a same priority are received. Because Ying teaches a method of providing wireless communication which provide high flexibility and efficiency thus providing for efficient spectrum utilization (Ying [0002]-[0005]).

As to claim 26. The combination of Chandra and Singh teaches all the limitations of parent claim 21,
The combination of Chandra and Singh teaches the at least one memory further comprising instructions that when executed by the at least one processor, cause the apparatus to perform, at least, the following (Chandra [0049] processor 514 [0049] 516 memory [0049] computer instruction),
The combination of Chandra and Singh does not responsive to a collision of a service of the first network slice with a service of the second network slice preferentially processing a service that is of a network slice and that arrives first 
(Ying [0174] lines 14-16 for scheduling request with a same priority enb/gnb selecting a service round-robin);
Thus, it would have been obvious to a person of ordinary skills before the effective filing date of the application to combine the teaching of Chandra and Singh to use random selection to process service when request for service of a same priority are received. Because Ying teaches a method of providing wireless communication which provide high flexibility and efficiency thus providing for efficient spectrum utilization (Ying [0002]-[0005]).

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandramoulli (WO/2018/141945 A1) hereinafter Chandra and in view of Singh et al. (US-PG-PUB 2017/0339688 A1) and in view of Ryoo et al. (US-PG-PUB 2018/0249441 A1).

As to claim 24. The combination of Chandra and Singh teaches all the limitations of parent claim 21,
The combination of Chandra and Singh teaches the at least one memory further comprising instructions that when executed by the at least one processor, cause the apparatus to perform, at least, the following (Chandra [0049] processor 514 [0049] 516 memory [0049] computer instruction),

However, Ryoo teaches responsive to a collision of a service of the first network slice with a service of the second network slice preferentially processing a service of a high-load network slice. (Ryoo [0082] selecting a slice high capacity slice and embb and urlcc are both low latency services therefore have same priority see also table 2).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Ryoo and the combined teaching of Chandra and Singh to select a slice based on capacity. Because Ryoo teaches of reducing qos delay thus reducing transmission and reception duration thereby providing efficient spectrum utilization (Ryoo [0025] [0026]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al. (US-PG-PUB 2017/0303259 A1) method and apparatus for network slicing.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOSTER PREVAL whose telephone number is (571)272-4368.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VOSTER PREVAL/Examiner, Art Unit 2412                                                                                                                                                                                                        
/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412